DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-8 and 16-27 are pending of which claims 10 and 18 are in independent form.
	Claims 1-3, 16, 21 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Claims 1-8 and 16-27 are rejected under 35 U.S.C. 101.
	Claims 1-8 and 16-27 are rejected under 35 U.S.C. 103.

Examiner’s Note
	Examiner hereby specifies that “one or more computer-readable storage media” in claims 21-27 are interpreted to be non-transitory media as defined by the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 16, 21 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1-3, 16, 21 and 25, recite “intent”. The word “intent” is indefinite because intent/intention is not patentable. Claims requires further clarification by changing “intent” to a functional process.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) receiving, via a personalized analytics system, a canonical query …; analyzing the canonical query to determine an intent of the canonical query; and generating, based on the intent and anecdotal information associated with the user, a logical query that reflects a modified scope of the canonical query to extract curated data from a database associated with the personalized analytics system based on the modified scope; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a query” to perform… personalized search.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI; Kas et al. (US 20180246938 A1) [Kasravi] in view of Grosse; Philipp et al. (US 20150379077 A1) [Grosse].

Regarding claim 1, Kasravi discloses, a system comprising: one or more processors; and one or more storage devices comprising processor executable instructions that, responsive to execution by the one or more processors, cause the system to perform operations (see Figs. 5, 6 and 9) comprising: 
receiving, via a personalized analytics system, a [canonical] query that is associated with a user (The search query is modified based on a personalized profile of a participant generated from at least a contextual information source regarding the participant other than prior search queries made by the participant [abstract]. FIGS. 3 and 4 are flowcharts of example methods for selecting which keywords of a participant's personalized profile on which basis to modify a base search query by leveraging different personas of the participant in his or her personalized profile ¶ [0004]. Also see ¶ [0012]-[0014], [0019] and [0025]); and 
generating, based on the intent and anecdotal information associated with the user, a logical query that reflects a modified scope of the [canonical] query to extract curated data from a database associated with the personalized analytics system based on the modified scope (The contextual keywords are then appended to the base search query using logical operators (108) ¶ [0022]. The contextual keyword is added or appended to the base search query using a logical AND operator, so that the modified search query is "unionized AND law" for the lawyer and is "unionized AND chemistry" for the chemist. The search query is thus refined so that it is likely to result in more relevant search results for a particular participant ¶ [0023]. Also see ¶ [0024], [0034]).
However Kasravi does not explicitly facilitate analyzing the canonical query to determine an intent of the canonical query.
	Grosse discloses, analyzing the canonical query to determine an intent of the canonical query (At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Grosse's system would have allowed Kasravi to facilitate analyzing the canonical query to determine an intent of the canonical query. The motivation to combine is apparent in the Kasravi's reference, because there is a need to improve technologies to better address processing large data sets with custom functionality.

Regarding claim 2, the combination of Kasravi and Grosse discloses, wherein analyzing the canonical query to determine the intent comprises [applying natural language processing algorithms] to the canonical query to identify a keyword (Grosse: At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized (e.g., based on the properties indicated by the annotations) ¶ [0098]. Also see ¶ [0120], [0132] and [0136]).
applying natural language processing algorithms (Kasravi: In general, dialog keyword extraction is performing using natural language processing ( NLP) techniques. NLP techniques permit computing devices to derive meaning from the human-entered natural language input of the contextual information of the contextual information sources. NLP techniques can employ machine learning, such as statistical machine learning, techniques. Other examples of available NLP techniques include co-reference resolution, morphological segmentation, named entity recognition, part-of-speech tagging, parsing, semantic analysis, and word sense disambiguation ¶ [0016]).

Regarding claim 3, the combination of Kasravi and Grosse discloses, identifying one or more variations of the intent (Grosse: At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized (e.g., based on the properties indicated by the annotations) ¶ [0098]. Also see ¶ [0120], [0132] and [0136]); and determining to aggregate the canonical query based on the one or more variations (Grosse: In any of the examples herein, core database relational operations (or "operators") can take the form of any of a variety of relational operations performed on databases in a relational context. For example, JOIN, UNION, PROJECT, AGGREGATE, and the like and variations thereon (e.g., OUTER JOIN, UNION ALL, and the like) can be supported in an execution environment ¶ [0054]. Also see ¶ [0171], [0175]-[0176]).

Regarding claim 4, the combination of Kasravi and Grosse discloses, determining to simplify the [canonical] query based, at least in part, on an analysis that determines the [canonical] query is a complex query (Grosse: it may be desired to implement core parts of the analysis with user-defined functions (UDFs), e.g. the data preparation or iterative algorithms. As optimizers of databases today have limited capabilities to optimize complex queries using UDFs, they are often only used as storage containers, but not considered for the execution of such complex analytical tasks ¶ [0157]. Query optimization can be interpreted as simplified quer).
Grosse discloses, canonical query (At 430, based on the relational operation, the source code annotation, and the user-defined function, a query execution plan optimized for parallel execution according to the property can be generated as described herein. If desired, a canonical query execution plan can be generated and then optimized (e.g., based on the properties indicated by the annotations) ¶ [0098]. Also see ¶ [0120], [0132] and [0136]).

Regarding claims 6, the combination of Kasravi and Grosse discloses, determining based, at least in part, on the anecdotal information associated with the user, a time scope that defines a time qualifier for the canonical query, wherein said generating the logical query comprises generating the logical query based, at least in part, on the time scope (Kasravi: The current context of the participant includes the circumstances surrounding a participant's present situation. For instance, the current context can include or be based on the current time and/or day, the participant's current location, the computing device that the participant is currently using to perform a search, and so on. In one implementation, additional context search terms may be added or appended as context keywords to the search query similar to as in parts 108 and 208, and may be weighted similar to as in parts 110 and 210 ¶ [0039]).

Regarding claim 7, the combination of Kasravi and Grosse discloses, identifying a location ambiguity in the canonical query; and determining, based on the anecdotal information associated with the user, a location qualifier, wherein said generating the logical query comprises generating the logical query based, at least in part, on the location qualifier (Kasravi: The current context of the participant includes the circumstances surrounding a participant's present situation. For instance, the current context can include or be based on the current time and/or day, the participant's current location, the computing device that the participant is currently using to perform a search, and so on. In one implementation, additional context search terms may be added or appended as context keywords to the search query similar to as in parts 108 and 208, and may be weighted similar to as in parts 110 and 210 ¶ [0039]. Also see ¶ [0045]).

Regarding claim 8, the combination of Kasravi and Grosse discloses, analyzing attributes associated with the canonical query; and determining one or more alternate attributes based on the attributes associated with the canonical query to broaden the canonical query, wherein said generating the logical query comprises generating the logical query based, at least in part, on the one or more alternate attributes (Grosse: Such alternatives are sometimes called "rewrites" because they can be applied to a canonical query execution plan by substituting the alternative for a full merge and initial partitioning operation ¶ [0136]. Also see [0148], [0152]. Examiner hereby specifies that rewrite/alternative query can create broader and more specific queries). 


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of Grosse in view Antoshenkov; Gennady et al (US 5664172 A) [Antoshenkov].

Regarding claim 5, the combination of Kasravi and Grosse teaches all the limitations of claim 1. 
However neither Kasravi nor Grosse explicitly facilitate wherein said operations further comprise determining to broaden the canonical query based, at least in part, on an analysis that identifies a Boolean category associated with the canonical query.
Antoshenkov discloses, wherein said operations further comprise determining to broaden the canonical query based, at least in part, on an analysis that identifies a Boolean category associated with the canonical query (The optimizer employs a scanner and an evaluator. A query is composed as ranges of record values related by logical operators. The query is converted to a Boolean tree in canonical form [abstract]. Also see [col. 3, ll. 6-16], [col. 5, ll. 33-41]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Antoshenkov's system would have allowed .


Claims 16, 18-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of Grosse in view Antoshenkov; Gennady et al (US 5664172 A) [Antoshenkov].

Regarding claims 16 and 21, the combination of Kasravi and Grosse clearly show a system for performing the methods of claim 1. Therefore the rejection of claim 1 applies to claims 16 and 21.
However neither Kasravi nor Grosse explicitly facilitate selecting at least a subset of the plurality of logical queries based, at least in part, on a playback duration of a narrated analytics playlist generated using the subset.
CARTWRIGHT discloses, selecting at least a subset of the plurality of logical queries based, at least in part, on a playback duration of a narrated analytics playlist generated using the subset (In this example, the search adjustment unit 4705 is capable of producing an updated estimate of N based on the previous value of N and the difference between the target playback time duration 4434 and the scheduled playback time duration 4533. If the scheduled playback time duration 4533 is too low, the search adjustment unit 4705 may add more content (in other words, the value of N may be raised), whereas if the scheduled playback time duration 4533 is too high, the search adjustment unit 4705 may remove content (in other words, the value of N may be lowered) ¶ [0801]-[806]).


Regarding claim 18, 19, 23 and 24, the combination of Kasravi, Grosse and Cartwright clearly show a system for performing the methods of claim 6. Therefore the rejection of claim 6 applies to claim 18, 19, 23 and 24.

Regarding claim 20 and 26, the combination of Kasravi, Grosse and Cartwright discloses, evaluating a first set of scripting statements and a second set of scripting statements to generate respective efficiency metrics, wherein the first set of scripting statements and the second set of scripting statements are configured to generate a same result; and selecting one of the first set of scripting statements and the second set of scripting statements to use as the scripting statements to extract information from the database based, at least in part, on the efficiency metric (Grosse: If complex algorithms are implemented inside a relational database, one usually needs to rely on user-defined functions (UDFs) to implement non-standard operations like data cleansing, specific sampling algorithms or machine-learning algorithms. This leads to the desire to efficiently support UDFs inside a database, i.e., considering UDFs during query optimization as well as efficient parallel execution. The placement of expensive predicates and scalar UDFs within an execution plan has been examined ¶ [0174]).

Regarding claim 25, the combination of Kasravi, Grosse and Cartwright clearly show a system for performing the methods of claim 3. Therefore the rejection of claim 3 applies to claim 25.

Regarding claim 27, the combination of Kasravi, Grosse and Cartwright clearly show a system for performing the methods of claim 4. Therefore the rejection of claim 4 applies to claim 27.


Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of Grosse in view Antoshenkov in view of Chen; Zhongqiang et al. (US 20180060339 A1) [Chen].

Regarding claim 17 and 22, the combination of Kasravi, Grosse and Cartwright teaches all the limitations of claim 1. 
However neither one of Kasravi, Grosse or Cartwright explicitly facilitate removing duplicate logical queries from the plurality of logical queries to generate a modified plurality of logical queries; ranking the modified plurality of logical queries to generate multiple ranked logical queries; and selecting at least the subset from the multiple ranked logical queries.
Chen discloses, removing duplicate logical queries from the plurality of logical queries to generate a modified plurality of logical queries; ranking the modified plurality of logical queries to generate multiple ranked logical queries; and selecting at least the subset from the multiple ranked logical queries (The suggestion de -duplicator 330 removes one or more duplicated query suggestions from the set of query suggestions. As shown in FIG. 3, the suggestion de-duplicator 330 is accessible to, or coupled to the knowledge database 110, the synonym database 130, the suggestion pattern database 120, and the search serving engine 102. The suggestion ranker 342 ranks the remaining query 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chen's system would have allowed Kasravi, Grosse and Cartwright to facilitate removing duplicate logical queries from the plurality of logical queries to generate a modified plurality of logical queries; ranking the modified plurality of logical queries to generate multiple ranked logical queries; and selecting at least the subset from the multiple ranked logical queries. The motivation to combine is apparent in the Kasravi, Grosse and Cartwright's reference, because there is a need to provide an improved solution for providing search suggestions.


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






7/30/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154